1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                ***

9     SHAWN BALL,                                         Case No. 2:19-cv-00451-KJD-NJK

10                                      Petitioner,                     ORDER
             v.
11
      ATTORNEY GENERAL OF THE STATE
12    OF NEVADA, et al.,

13                                   Respondents.

14
            Petitioner has submitted a pro se petition for writ of habeas corpus pursuant to
15
     28 U.S.C. § 2254 to the Ninth Circuit Court of Appeals, which transferred the petition to
16
     this court (see ECF Nos. 1, 2). He states that he seeks to challenge a Nevada state
17
     judgment of conviction from 2010, in which he was sentenced to 2 to 5 years (ECF No.
18
     1, p. 1). Petitioner indicates that he is currently incarcerated in Shelby, Montana. This
19
     court takes judicial notice of the Nevada Department of Corrections website, which
20
     reflects that Ball discharged the Nevada state sentence in April 2012. However, while a
21
     petitioner can satisfy the custody requirement if he is released from custody while his
22
     federal habeas petition is pending, he must be in custody pursuant to the judgment of
23
     conviction that he seeks to challenge at the time he files the federal petition. 28 U.S.C.
24
     § 2254(a); Spencer v. Kemna, 523 U.S. 1, 7 (1998). Thus, this court has no jurisdiction
25
     to entertain this petition.
26
            The court further notes that Ball indicates that he did not appeal or file a state
27
     postconviction petition, and therefore, it appears that his claims are unexhausted. But a
28
                                                      1
1
     federal court will not grant a state prisoner’s petition for habeas relief until the prisoner
2
     has exhausted his available state remedies for all claims raised. Rose v. Lundy, 455
3
     U.S. 509 (1982); 28 U.S.C. § 2254(b).
4
            Thus, this petition is dismissed with prejudice for lack of jurisdiction.
5
            IT IS THEREFORE ORDERED that this action is DISMISSED for lack of
6
     jurisdiction.
7
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as
8
     jurists of reason would not find the court’s dismissal of this action to be debatable or
9
     incorrect.
10
            IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
11
     and close this case.
12

13
            DATED: 10 April 2019.
14

15

16                                                      KENT J. DAWSON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
